Electronically Filed
                                                         Supreme Court
                                                         SCWC-29758
                                                         06-FEB-2012
                                                         01:28 PM



                            NO. SCWC-29758


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I




                        IN THE INTEREST OF D.Q.




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 29758; FC-J NO. 0081885)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Petitioner’s application for writ of certiorari, filed

on January 5, 2012, is hereby rejected.

          DATED:     Honolulu, Hawai'i, February 6, 2012.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ James E. Duffy, Jr.

                                 /s/ Sabrina S. McKenna


Stuart N. Fujioka

for petitioner on

the application